Exhibit 10.18

QWEST BUSINESS RESOURCES, INC.

AIRCRAFT TIME SHARING AGREEMENT

This Aircraft Time Sharing Agreement (“Agreement”) by and between Qwest Business
Resources, Inc. (“Lessor”), a Colorado corporation whose address is 1801
California Street, Denver, Colorado 80202 and Edward A. Mueller (“Lessee”),
whose address is 1801 California Street, 52nd Floor, Denver, Colorado 80202
(collectively the “Parties”), is effective August 29, 2007 and shall terminate
on December 31, 2008, unless terminated sooner by either party pursuant to
Article 1 below.

WHEREAS, Lessor is legal owner of an aircraft (“Aircraft”), equipped with
engines and components as described in the Aircraft Subject to the Time Sharing
Agreement attached hereto and made a part hereof, as Exhibit A;

WHEREAS, Lessor has the right of possession of an aircraft (“Aircraft”),
equipped with engines and components as described in the Leased Aircraft Subject
to the Time Sharing Agreement attached hereto and made a part hereof, as Exhibit
B;

WHEREAS, Lessor has contracted for a fully qualified flight crew to operate the
Aircraft;

WHEREAS, Lessor desires to provide to Lessee, and Lessee desires to have the use
of, said Aircraft with flight crew on a non-exclusive time sharing basis as
defined in Section 91.501(c)(1) of the Federal Aviation Regulations (“FAR”);

 

Page 1 of 18



--------------------------------------------------------------------------------

WHEREAS, this Agreement sets forth the understanding of the Parties as to the
terms under which Lessor will provide Lessee with the use, on a periodic basis,
of the Aircraft as described in Exhibits A and B hereto, currently owned or
operated by Lessor; and

WHEREAS, the use of the Aircraft will at all times be pursuant to and in full
compliance with the requirements of FAR Sections 91.501(b)(6), 91.501(c)(1), and
91.501(d).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties agree as follows:

1. Termination.

Either party may terminate this Agreement for any reason upon written notice to
the other, such termination to become effective ten (10) days from the date of
the notice; provided that this Agreement may be terminated on such shorter
notice as may be required to comply with applicable laws, regulations, the
requirements of any financial institution with a security or other interest in
the Aircraft, insurance requirements or in the event the insurance required
hereunder is not in full force and effect.

2. Use of Aircraft.

(a) Lessee may use the Aircraft from time to time, with the permission and
approval of Lessor’s Flight Operations Department, for any and all purposes
allowed by FAR Section 91.501(b)(6) at such times as the Lessor does not require

 

Page 2 of 18



--------------------------------------------------------------------------------

the use of the Aircraft for the business purposes of Lessor or an affiliate.
Lessee’s use shall include the use of the Aircraft by guests of Lessee.
(b) Lessee represents, warrants and covenants to Lessor that:

 

  1. Lessee will use each Aircraft for and on Lessee’s own account only and will
not use any Aircraft for the purposes of providing transportation of passengers
or cargo in air commerce for compensation or hire;

 

  2. Lessee shall refrain from incurring any mechanics lien or other lien in
connection with inspection, preventative maintenance, maintenance or storage of
the Aircraft, whether permissible or impermissible under this Agreement, and
Lessee shall not attempt to convey, mortgage, assign, lease or any way alienate
the Aircraft or create any kind of lien or security interest involving the
Aircraft or do anything or take any action that might mature into such a lien;

 

  3. During the term of this Agreement, Lessee will abide by and conform to all
such laws, governmental, and airport orders, rules, and regulations as shall
from time to time be in effect relating in any way to the operation and use of
the Aircraft by a time-sharing Lessee;

(c) Lessee shall provide Lessor’s Flight Operations Department with notice of
Lessee’s desire to use the Aircraft and proposed flight schedules as far in
advance of any given flight as possible, and in any case, at least forty-eight
(48) hours in

 

Page 3 of 18



--------------------------------------------------------------------------------

advance of Lessee’s planned departure. Requests for flight time shall be in a
form, whether written or oral, mutually convenient to, and agreed upon by the
Parties. In addition to the proposed schedules and flight times Lessee shall
provide at least the following information for each proposed flight at some time
prior to scheduled departure as required by the Lessor or Lessor’s flight crew:

 

  1. proposed departure point;

 

  2. destination;

 

  3. date and time of flight;

 

  4. the number and identity of anticipated passengers and relationship to the
Lessee;

 

  5. the nature and extent of luggage and/or cargo to be carried;

 

  6. the date and time of return flight, if any; and

 

  7. any other information concerning the proposed flight that may be pertinent
or required by Lessor or Lessor’s flight crew.

(c) Lessor shall notify Lessee as to whether or not the requested use of the
Aircraft can be accommodated and, if not, the Parties shall discuss
alternatives.

(d) Lessor’s prior planned utilization of the Aircraft will take precedence over
Lessee’s use. Additionally, any maintenance and inspection of the Aircraft takes
precedence over scheduling of the Aircraft unless such maintenance or inspection
can be safely deferred in accordance with applicable laws and regulations and
within the sound discretion of the Pilot-In-Command.

 

Page 4 of 18



--------------------------------------------------------------------------------

(e) Lessor shall have sole and exclusive authority over the scheduling of the
Aircraft, including which Aircraft is used for any particular flight.

(f) Lessor shall not be liable to Lessee or any other person for loss, injury,
or damage occasioned by the delay or failure to furnish the Aircraft and crew
pursuant to this Agreement for any reason.

3. Time-Sharing Arrangement.

It is intended that this Agreement will meet the requirements of a “Time Sharing
Agreement” as that term is defined in FAR Section 91.501(c)(1) whereby Lessor
will lease its Aircraft and flight crew to Lessee.

4. Cost of Use of Aircraft.

(a) In exchange for use of the Aircraft, Lessee shall pay an amount for Lessee’s
guest use of the Aircraft, such amount to be calculated pursuant to the
methodology set forth in Exhibit C, attached hereto, not to exceed the charges
permitted pursuant to FAR Section 91.501 for any flight conducted under
this Agreement. Pursuant to FAR Section 91.501(d), those direct operating costs
shall be limited to the following expenses for each use of the Aircraft:

 

  (1) Twice the cost of fuel, oil, lubricants and other additives.

 

  (2) Travel expenses of the crew, including food, lodging, and ground
transportation.

 

  (3) Hangar and tie-down costs when the Aircraft is required by the Lessee to
be away from the Aircraft’s base of operation.

 

  (4) Insurance obtained for the specific flight.

 

  (5) Landing fees, airport taxes, and similar assessments.

 

Page 5 of 18



--------------------------------------------------------------------------------

  (6) Customs, foreign permit, and similar fees directly related to the flight.

 

  (7) In flight food and beverages.

 

  (8) Passenger ground transportation.

 

  (9) Flight planning and weather contract services.

 

(b) Lessor will invoice, and Lessee will pay for all appropriate charges.

 

(c) In addition to the rental rate referenced in Section 4(a) above, Lessee
shall also be assessed the Federal Excise Taxes as imposed under Section 4261 of
the Internal Revenue Code, and any segment and landing fees associated with such
flight(s).

5. Invoicing and Payment.

All payments to be made to Lessor by Lessee hereunder shall be paid in the
manner set forth in this Paragraph 5. Lessor will pay to suppliers, employees,
contractors and government entities all expenses related to the operations of
the Aircraft hereunder in the ordinary course. As to each flight operated
hereunder, Lessor shall provide to Lessee an invoice for the charges specified
in Paragraph 4 of this Agreement (plus domestic or international air
transportation Excise Taxes, as applicable, imposed by the Internal Revenue Code
and collected by Lessor), such invoice to be issued within thirty (30) days
after the completion of each such flight. Lessee shall pay Lessor the full
amount of such invoice upon receipt of the invoice. In the event Lessor has not
received a supplier invoice for reimbursable charges relating to such flight
prior to such invoicing, Lessor shall issue a supplemental invoice for such
charges to Lessee within thirty (30) days of the date of receipt of the supplier
invoice and Lessee shall pay such supplemental invoice

 

Page 6 of 18



--------------------------------------------------------------------------------

amount upon receipt thereof. All such invoices shall separately itemize the
expenses in items (1) through (9) of paragraph 4(a) for each flight included in
that invoice. Delinquent payments, defined as payments received more than thirty
(30) days after invoice, to Lessor by Lessee hereunder shall bear interest at
the rate of ten percent (10%) per annum from the due date until the date of
payment. Lessee shall further pay all costs incurred by Lessor in collecting any
amounts due from Lessee pursuant to the provisions of this Paragraph 5 after
delinquency, including court costs and reasonable attorneys’ fees.

6. Insurance and Limitation of Liability.

Lessor represents that the flight operations for the Aircraft as contemplated in
this Agreement will be covered by the Lessor’s aircraft all-risk physical damage
insurance (hull Coverage), aircraft bodily injury and property damage liability
insurance, passenger, pilot and crew voluntary settlement insurance and
statutory workers compensation and employer’s liability insurance.

 

(a) Insurance.

 

  1. Lessor will maintain or cause to be maintained in full force and effect
throughout the term of this Agreement aircraft liability insurance in respect of
the Aircraft in an amount at least equal to $100 million combined single limit
for bodily injury to or death of persons (including passengers) and property
damage liability. Lessor will retain all rights and benefits with respect to the
proceeds payable under policies of hull insurance maintained by Lessor that may
be payable as a result of any incident or occurrence while an Aircraft is being
operated on behalf of Lessee under this Agreement.

 

Page 7 of 18



--------------------------------------------------------------------------------

  2. Lessor shall use best efforts to procure such additional insurance coverage
as Lessee may request naming Lessee as an additional insured; provided, that the
cost of such additional insurance shall be borne by Lessee pursuant to Paragraph
4(a)(4) hereof.

(b) Limitation of Liability. Lessee agrees that the insurance specified in
paragraph 6(a) shall provide its sole recourse for all claims, losses,
liabilities, obligations, demands, suits, judgments or causes of action,
penalties, fines, costs and expenses of any nature whatsoever, including
attorneys’ fees and expenses for or on account of or arising out of, or in any
way connected with the use of the Aircraft by Lessee or its guests, including
injury to or death of any persons, including Lessee and its guests which may
result from or arise out of the use or operation of the Aircraft during the term
of this Agreement (“Claims”). This Section 6 shall survive termination of this
Agreement.

(c) Lessee agrees that when, in the reasonable view of Lessor’s Flight
Operations Department or the pilots of the Aircraft, safety may be compromised,
Lessor or the pilots may terminate a flight, refuse to commence a flight, or
take other action necessitated by such safety considerations without liability
for loss, injury, damage, or delay.

(d) In no event shall Lessor be liable to Lessee or Lessee’s employees, agents,
representatives, guests, or invitees for any claims or liabilities, including
property damage or injury and death, and expenses, including attorney’s fees, in
excess of the amount paid by Lessor’s insurance carrier in the event of such
loss.

 

Page 8 of 18



--------------------------------------------------------------------------------

(e) LESSOR SHALL IN NO EVENT BE LIABLE TO LESSEE OR LESSEE’S EMPLOYEES, AGENTS,
REPRESENTATIVES, GUESTS, OR INVITEES FOR ANY INDIRECT, SPECIAL, OR CONSEQUENTIAL
DAMAGES AND/OR PUNITIVE DAMAGES OF ANY KIND OR NATURE UNDER ANY CIRCUMSTANCES OR
FOR ANY REASON INCLUDING ANY DELAY OR FAILURE TO FURNISH THE AIRCRAFT OR CAUSED
OR OCCASIONED BY THE PERFORMANCE OR NON-PERFORMANCE OF ANY SERVICES COVERED BY
THIS AGREEMENT.

7. Covenants Regarding Aircraft Maintenance.

The Aircraft has been inspected and maintained in the twelve-month period
preceding the date hereof in accordance with the provisions of FAR Part 91.
Lessor shall, at its own expense, inspect, maintain, service, repair, overhaul,
and test the Aircraft in accordance with FAR Part 91. The Aircraft will remain
in good operating condition and in a condition consistent with its airworthiness
certification, including all FAA-issued airworthiness directives and mandatory
service bulletins. In the event that any non-standard maintenance is required
during any applicable lease term, Lessor, or Lessor’s Pilot-In-Command, shall
immediately notify Lessee of the maintenance required, the effect on the ability
to comply with Lessee’s dispatch requirements and the manner in which the
Parties will proceed with the performance of such maintenance and conduct of the
balance of the planned flight(s).

8. No Warranty.

NEITHER LESSOR (NOR ITS AFFILIATES) MAKES, HAS MADE OR SHALL BE DEEMED TO MAKE
OR HAVE MADE ANY WARRANTY OR

 

Page 9 of 18



--------------------------------------------------------------------------------

REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO ANY
AIRCRAFT TO BE USED HEREUNDER OR ANY ENGINE OR COMPONENT THEREOF INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS,
QUALITY OF MATERIALS OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE, USE OR OPERATION, AIRWORTHINESS, SAFETY, PATENT, TRADEMARK OR COPYRIGHT
INFRINGEMENT OR TITLE.

9. Operational Control.

Lessor shall be responsible for the physical and technical operation of the
Aircraft and the safe performance of all flights and shall retain full authority
and control, including exclusive operational control, and possession of the
Aircraft at all times during the term of this Agreement. In accordance with
applicable FARs, the qualified flight crew provided by Lessor will exercise all
required and/or appropriate duties and responsibilities in regard to the safety
of each flight conducted hereunder. The Pilot-In-Command shall have absolute
discretion in all matters concerning the preparation of the Aircraft for flight
and the flight itself, the load carried and its distribution, the decision
whether or not a flight shall be undertaken, the route to be flown, the place
where landings shall be made and all other matters relating to operation of the
Aircraft. Lessee specifically agrees that the flight crew shall have final and
complete authority to delay or cancel any flight for any reason or condition
which, in sole judgment of the Pilot-In-Command, could compromise the safety of
the flight and to take any other action which, in the sole judgment of the
Pilot-In-Command, is necessitated by considerations of safety. No such action of
the Pilot-In-Command shall create or support any liability

 

Page 10 of 18



--------------------------------------------------------------------------------

to Lessee or any other person for loss, injury, damages or delay. The Parties
further agree that Lessor shall not be liable for delay or failure to furnish
the Aircraft and crew pursuant to this Agreement which such failure is caused by
government regulation or authority, mechanical difficulty or breakdown, war,
civil commotion, strikes or labor disputes, weather conditions, acts of God or
other circumstances beyond Lessor’s reasonable control. Lessee agrees that
Lessor’s operation of aircraft is within the operation guidelines of the
Lessor’s Flight Operations Department manual and the crews are responsible to
operate within the guidelines of FAR Part 91 and the Lessor’s Flight Operations
Department manual.

10. Governing Law.

The Parties hereto acknowledge that this Agreement shall be governed by and
construed in all respects in accordance with the laws of the State of Colorado.

11. Counterparts.

This Agreement may be executed in one or more counterparts each of which will be
deemed an original, all of which together shall constitute one and the same
agreement.

12. Entire Agreement.

This Agreement constitutes the entire understanding among the Parties with
respect to its subject matter, and there are no representations, warranties,
rights, obligations, liabilities, conditions, covenants, or agreements other
than as expressly set forth herein. This Agreement shall supersede any prior
Agreement between the parties and this Agreement shall govern any question or
issue that may arise from a flight conducted or to have been conducted under a
prior agreement.

 

Page 11 of 18



--------------------------------------------------------------------------------

13. Notices and Communications.

All notices, requests, demands and other communications required or desired to
be given hereunder shall be in writing (except as permitted pursuant to
Paragraph 2(c)) and shall be deemed to be given: (i) if personally delivered,
upon such delivery; (ii) if mailed by certified mail, return receipt requested,
postage pre-paid, addressed as follows (to the extent applicable for mailing),
upon the earlier to occur of actual receipt, refusal to accept receipt or three
(3) days after such mailing; (iii) if sent by regularly scheduled overnight
delivery carrier with delivery fees either prepaid or an arrangement,
satisfactory with such carrier, made for the payment of such fees, addressed (to
the extent applicable for overnight delivery) as follows, upon the earlier to
occur of actual receipt or the next “Business Day” (as hereafter defined) after
being sent by such delivery; or (iv) upon actual receipt when sent by fax,
mailgram, telegram or telex:

If to LESSOR:

QWEST BUSINESS RESOURCES, INC.

1801 California Street

Denver, Colorado 80202

 

 

Copy:

Qwest Legal Department
1801 California Street, 10th Floor
Denver, Colorado 80202

If to LESSEE:

Edward A. Mueller

1801 California, 52nd Floor

Denver, Colorado 80202

 

Page 12 of 18



--------------------------------------------------------------------------------

Notices given by other means shall be deemed to be given only upon actual
receipt. Addresses may be changed by written notice given as provided herein and
signed by the party giving the notice.

14. Further Acts.

LESSOR and LESSEE shall from time to time perform such other and further acts
and execute such other and further instruments as may be required by law or may
be reasonably necessary to: (i) carry out the intent and purpose of this
Agreement; and (ii) establish, maintain and protect the respective rights and
remedies of the other party.

15. Successors and Assigns.

Neither this Agreement nor any party’s interest herein shall be assignable to
any other party whatsoever, except that Lessor may assign its interest hereunder
to an affiliate of Lessor or to any lender or lessor in connection with
financing or leasing the aircraft, all without the consent, but on notice to,
the Lessee. This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their heirs, representatives and successors.

16. Severability.

In the event that any one or more of the provisions of this Agreement shall for
any reason be held to be invalid, illegal, or unenforceable, those provisions
shall be replaced by provisions acceptable to both Parties to this Agreement.

 

Page 13 of 18



--------------------------------------------------------------------------------

17. Flight Crew.

Lessor is responsible for providing a qualified flight crew for all flight
operations under this Agreement. The Lessor will furnish two experienced and
competent pilots who shall be under the direction and control of the Lessor at
all times.

18. Base of Operations.

For purposes of this Agreement, the base of operation of the Aircraft is
Centennial Airport, Denver, Colorado; provided that such base may be changed
permanently upon notice from Lessor to Lessee.

19. Taxes.

The Parties acknowledge that reimbursement of all items specified in Paragraph
4, except for subsections (7) and (8) thereof, are subject to the Federal Excise
Tax imposed under Internal Revenue Code 4261 (the “Commercial Transportation
Tax”). Lessee shall pay to Lessor (for payment to the appropriate governmental
agency) any Commercial Transportation Tax applicable to flights of the Aircraft
conducted hereunder. Lessee shall indemnify Lessor for any claims related to the
Commercial Transportation Tax to the extent that Lessee has paid Lessor the
amounts necessary to pay such taxes.

20. Title and Right of Possession.

Legal title to the Aircraft in Exhibit A shall remain in the Lessor at all
times. Lessor has the right of possession to the Aircraft in Exhibit B pursuant
to an Aircraft Lease Agreement. Nothing herein shall constitute a transfer of
Lessor’s possessory rights to the Aircraft.

 

Page 14 of 18



--------------------------------------------------------------------------------

21. Truth-in-Leasing.

The Lessor shall mail a copy of this Agreement for and on behalf of both Parties
to: Flight Standards Technical Division, P.O. Box 25724, Oklahoma City, Oklahoma
73125, within twenty-four (24) hours of its execution, as provided by FAR
Section 91.23(c)(1). Additionally, Lessor agrees to comply with the notification
requirements of FAR Section 91.23 by notifying by telephone or in person the
Rocky Mountain FAA Flight Standards District Office at least forty-eight
(48) hours prior to the first flight under this Agreement.

(a) LESSOR CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED WITHIN
THE 12-MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT IN ACCORDANCE WITH THE
PROVISIONS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS AND THAT ALL
APPLICABLE REQUIREMENTS FOR THE AIRCRAFT’S MAINTENANCE AND INSPECTION THEREUNDER
WILL BE MET AND ARE VALID FOR THE OPERATIONS TO BE CONDUCTED UNDER THIS
AGREEMENT DURING THE DURATION OF THIS AGREEMENT.

(b) LESSOR, WHOSE ADDRESS APPEARS IN PARAGRAPH 13 ABOVE AND WHOSE AUTHORIZED
SIGNATURE APPEARS BELOW, AGREES, CERTIFIES AND ACKNOWLEDGES THAT WHENEVER THE
AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, LESSOR SHALL BE KNOWN AS, CONSIDERED
AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT AND THAT LESSOR UNDERSTANDS
ITS

 

Page 15 of 18



--------------------------------------------------------------------------------

RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

(c) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

IN WITNESS WHEREOF, the Parties hereto have each caused this Agreement to be
duly executed on August 29, 2007.

LESSOR:

Qwest Business Resources, Inc.

  /s/ RICHARD N. BAER                  

By: Richard N. Baer

Its: Executive Vice President and General Counsel

LESSEE:

Edward A. Mueller

  /s/ EDWARD A. MUELLER            

 

Page 16 of 18



--------------------------------------------------------------------------------

EXHIBIT A

Qwest Business Resources, Inc.

Aircraft Subject to Time Sharing Agreement

Each of the undersigned is a party to the Time Sharing Agreement dated
August 29, 2007, by and between Qwest Business Resources, Inc. (“Lessor”), and
Edward A. Mueller (“Lessee”) (collectively the “Parties”), and agrees that from
and after August 29, 2007, until this Exhibit A shall be superseded and replaced
through agreement of the Parties or the Time Sharing Agreement shall be
terminated pursuant to its terms, the Aircraft described below shall constitute
the “Aircraft” described in and subject to the terms of the Time Sharing
Agreement in addition to the aircraft described in Exhibit B.

1996 Dassault Falcon Jet Corp. Falcon 2000

Manufacturer’s Serial Number 044

FAA Registration Number N623QW

Engine Model CFE 731-1-1B

Dated: August 29, 2007

LESSOR:

Qwest Business Resources, Inc.

  /s/ RICHARD N. BAER                

By: Richard N. Baer

Its: Executive Vice President and General Counsel

LESSEE:

Edward A. Mueller

  /s/ EDWARD A. MUELLER            

 

Page 17 of 18



--------------------------------------------------------------------------------

EXHIBIT B

Qwest Business Resources, Inc.

Leased Aircraft Subject to Time Sharing Agreement

Each of the undersigned is a party to the Time Sharing Agreement dated
August 29, 2007, by and between Qwest Business Resources, Inc. (“Lessor”), and
Edward A. Mueller (“Lessee”) (collectively the “Parties”), and agrees that from
and after August 29, 2007, until this Exhibit B shall be superseded and replaced
through agreement of the Parties or the Time Sharing Agreement shall be
terminated pursuant to its terms, the Aircraft described below shall constitute
the “Aircraft” described in and subject to the terms of the Time Sharing
Agreement in addition to the aircraft described in Exhibit A.

2001 Dassault Falcon Jet Corp. Falcon 2000

Manufacturer’s Serial Number 134

FAA Registration Number N622QW

Engine Model CFE 738-1-1B

Dated: August 29, 2007

LESSOR:

Qwest Business Resources, Inc.

  /s/ RICHARD N. BAER                

By: Richard N. Baer

Its: Executive Vice President and General Counsel

LESSEE:

Edward A. Mueller

  /s/ EDWARD A. MUELLER            

 

Page 18 of 18



--------------------------------------------------------------------------------

Exhibit C

CEO Aircraft Time Sharing Billing Methodology

Assumptions:

SIFL $ 650 per person

 

   

Scenario #1

  

SIFL (per person) < 91.501 Total Cost (per person)

                      CEO & Spouse & 1 Child & 8 Guests                      
Amount    Per
Person                       91.501 Total Cost =    $ 10,000    $ 909           
         CEO & Spouse SIFL    $ 1,300    $ 650                 Children SIFL   
$ 650    $ 650                 Guests SIFL    $ 5,200    $ 650                
                              Total SIFL    $ 7,150    $ 650                   
                     

Methodology

  

CEO

Imputed

  

CEO

Pays SIFL

  

CEO

Pays Total Cost

  

Total

Imputed &

Paid

 

CEO, Spouse & Children Imputed SIFL & Excess SIFL, Pays SIFL Guests

   $ 1,950    $ 5,200    $ —      $ 7,150                  

 

   

Scenario #2

  

SIFL (per person) > 91.501 Total Cost (per person)

                      CEO & Spouse & 1 Child & 8 Guests                      
Amount    Per
Person                       91.501 Total Cost =    $ 5,000    $ 455           
         CEO & Spouse SIFL    $ 1,300    $ 650                 Children SIFL   
$ 650    $ 650                 Guests Total Cost    $ 3,636    $ 455           
     Excess SIFL    $ 1,564    $ 195                                           
   Total SIFL    $ 7,150    $ 650                                         

Methodology

  

CEO

Imputed

  

CEO

Pays SIFL

  

CEO

Pays Total Cost

  

Total

Imputed &

Paid

 

CEO, Spouse & Children Imputed SIFL & Excess SIFL, Pays Cost Guests

   $ 1,950    $ —      $ 3,636     

Excess SIFL

   $ 1,564                      

Total

   $ 3,514    $ —      $ 3,636    $ 7,150                  

Billing Methodology: Total Paid/Imputed to CEO will Equal SIFL Multiplied by
Total Passengers with and including CEO

 

  1) Bill CEO SIFL for Guests where SIFL per person < 91.501 Total Cost per
person & Impute CEO, Spouse & Children SIFL

  2) Bill CEO 91.501 Total Cost per person * Guests where SIFL per person >
91.501 Total Cost per person & Impute CEO, Spouse & Children SIFL + Excess SIFL
(for Guests)

91.501 Total Cost Includes the Following Components:

 

  a Twice Fuel, Oil, Lubricants & Other Additives (Unless Aircraft Continuing On
Business Leg)

  b Hangar & Tie-Down Costs When Aircraft Required by Lessee to be Away from
Base of Operation

  c Landing Fees, Airport Taxes, and Similar Assessments

  d Customs, Foreign Permit and Similar Fees Directly Related to the Flight

  e In Flight Food and Beverages